.El Juez Asociado SeñoR Fbanco Soto,
emitió la .opinión del tribunal.
Esta es una apelación de una sentencia que condenó al acusado a sufrir la pena de seis meses de cárcel por el delito de hurto menor.
*212El apelante apunta los siguientes errores:
“1. La corte erró al no declarar con lugar la excepción de que la denuncia no contenía hechos suficientes para imputar al acusado un delito público.
“2. La corte erró al permitir al testigo Casimiro Bios declarar sobre cosas que otra persona, que no era el acusado, le había dicho.
“3. La corte cometió error al no declarar con lugar la moción que sobre absolución perentoria presentara el acusado.
“4. La corte erró al declarar culpable al acusado del delito de hurto menor imponiéndole seis meses de cárcel.”
La denuncia que se excepciona por no contener hechos suficientes para imputar al acusado un delito público, en lo pertinente dice:
“. . . . el referido acusado allí y entonces, de una manera ilegal, voluntaria y maliciosamente y con intención criminal sustrajo un cerdo color negro valorado en $18.00 y que pertenecía a la propie-dad de Santiago Figueroa.”
La denuncia tal como está redactada es suficiente. Ella expresa claramente que el cerdo pertenece a Santiago Figueroa, que no es el acusado, y por otra parte la jurispru-dencia de esta Corte Suprema tiene resuelto que cuando en una acusación, como ocurre en este caso, se usa el vocablo “sustraer,” esto “equivale de modo suficiente a una o más de las palabras inglesas ‘taking,’ ‘carrying,’ .‘leading’ o ‘driving away,’ no pudiendo hacerse propiamente ninguna objeción a su uso.” El Pueblo v. París, 25 D.P.R. 112.
Se alega como otro error haber admitido el testimonio del testigo Casimiro Líos en cuanto declara que el individuo Basilio Díaz le informó delante del acusado que éste “le había ofrecido el cerdo y se lo daba en ocho dollars.” La defensa solicitó la eliminación de esta parte de la declaración fundándose que era de referencia; y a la negativa de la corte, la defensa tomó excepción. Como el acusado ad-mite en su declaración que tenía el cerdo en la plaza de Santurce para la venta ofreciéndolo en catorce dollars y que *213el individuo Basilio Díaz le ofreció ocho dollars, no vemos, bajo las circunstancias, que si hubo error en la resolución de la corte inferior, fuera perjudicial al acusado.
Los dos últimos errores se refieren a la apreciación de la prueba y a nuestro juicio ella es suficiente para sostener la sentencia. No solamente tendió a establecer la posesión del cerdo en el acusado sino que la explicación de que se lo regaló su madrina siendo muy pequeño, es una manifestación que no creyó la corte inferior,1 quien seguramente tuvo en cuenta que el perjudicado identificó el cerdo como siendo el mismo que le había sido sustraído. La oportunidad, por consiguiente, que se le dió al acusado para explicar la posesión del objeto robado, más bien levantó un conflicto en la evidencia que fué dirimido por el juez sentenciador en contra del acusado.
La simple posesión de cosas robadas se discute en el caso de El Pueblo v. Laureano, 20 D.P.R. 7, y no parece que por sí sola pueda constituir el delito de hurto. Allí se refiere que en los casos de California se declara que la po-sesión de la propiedad poco tiempo después de ocurrido el robo es una circunstancia sospechosa que en unión de otras exige al acusado que explique dicha posesión. Se citan las autoridades y se dice además:
“En el caso de Vidal, supra, se declaró, que habiéndose encon-trado al acusado en posesión de una yegua que había sido reciente-mente robada era suficiente con que se presentara alguna otra ligera prueba corroborante- de hechos que tendieran a inculparlo para so-meter el caso al jurado. Uno de los otros hechos que ha sido con-siderado como suficiente para declarar culpable a una persona que está en posesión de objetos recientemente robados es el de no expli-car dicha posesión cuando se le da la oportunidad de hacerlo. Thompson v. State, 41 S. W. 638; State v. Marshall, 74 N. W. 763; State v. King, 96 N. W. 712; 25 Cyc. 138.” El Pueblo v. Laureano, 20 D.P.R. 11.

Por todo lo expu,esto, debe confirmarse la sentencia ape-lada.